Citation Nr: 1452888	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  11-32 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic bronchitis.

2.  Entitlement to service connection for hypertension, to include as a result of a service-connected disability.

3.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).
 
4.  Entitlement to an initial rating in excess of 10 percent for a right wrist disability.

5.  Entitlement to a rating in excess of 10 percent for the residuals of a gunshot wound of the left index finger.

6.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

7.  Entitlement to a compensable rating for bilateral hearing loss.

8.  Entitlement to a total disability rating based upon individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Stephen J. Freeman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1968 to December 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in May 2009, July 2009, and March 2010 by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  In May 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

The Board notes that the RO addressed the hypertension service connection claim in an October 20, 2011, statement of the case and the Veteran's other service connection and increase rating claims in an October 21, 2011, statement of the case.  Although it is unclear why these issues were addressed in separate statements of the case, the Board finds the Veteran's VA Form 9 received on December 2, 2011, and subsequent statements demonstrate the desire to perfect an appeal as to all issues.  

In February 2012, the Veteran submitted an application for a TDIU.  A claim for TDIU is a rating theory and not a separate claim for benefits.  Bifurcation of a claim is generally a matter within VA discretion.  The issue of entitlement to a rating of TDIU is raised whenever a claimant shows intent to seek a higher disability rating and submits cogent evidence of unemployability, regardless of whether he states specifically that he is seeking TDIU benefits.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Comer v. Peake, 552 F.3d 1362, 1366 (Fed.Cir.2009).  The Board finds that the TDIU issue in this case involves multiple complex medical issues, including the increased rating issues currently on appeal, and is appropriately addressed as a separate issue.  

The issues of entitlement to service connection for hypertension and to an initial rating in excess of 10 percent for a right wrist cystic lesion, a rating in excess of 10 percent for the residuals of a gunshot wound to the left index finger, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In correspondence dated in June 2014, the appellant requested a withdrawal of the appeal as to entitlement to a rating in excess of 50 percent for PTSD, an initial rating in excess of 10 percent for tinnitus, and a compensable rating for bilateral hearing loss.

2.  Chronic bronchitis is shown to have been incurred during active service.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal as to entitlement to a rating in excess of 50 percent for PTSD by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of the appeal as to entitlement to an initial rating in excess of 10 percent for tinnitus by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

3.  The criteria for withdrawal of the appeal as to entitlement to a compensable rating for bilateral hearing loss by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

4.  Chronic bronchitis was incurred as a result of active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or the authorized representative.  38 C.F.R. § 20.204 (2014).  

In correspondence dated in June 2014, prior to the promulgation of a Board decision, the appellant withdrew the issues on appeal as to entitlement to a rating in excess of 50 percent for PTSD, an initial rating in excess of 10 percent for tinnitus, and a compensable rating for bilateral hearing loss.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to those matters and the appeals are dismissed.

Service Connection

Service connection may be granted for a disability resulting from injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  VA regulations provide that for claims received after June 9, 1998, a disability or death will not be considered service-connected on the basis that it resulted from injury or disease attributable to a veteran's use of tobacco products during service.  38 C.F.R. § 3.300 (2014).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  

The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  VA may favor one medical opinion over another, provided an adequate basis is provided.  Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2014).

In this case, the service medical records show the Veteran was treated for breathing problems and bronchitis in August 1969, October 1969, November 1969, April 1970, May 1970, and June 1970.  Records show the Veteran was advised to quit smoking.  The June 1970 report noted he had a persistent cough and that he had been treated for chronic bronchitis for almost one year.  A November 1971 report of medical history noted shortness of breath and upon physical examination the clinical evaluation of the lungs was abnormal.  

A July 2009 VA examination included a diagnosis of chronic bronchitis.  The examiner summarized the evidence of record and noted the onset of bronchitis during service, but that there was no available documentation of treatment until 1998.  It was noted the Veteran reported having had treatment for bronchitis in approximately 1973 or 1974 and that those records were not available.  The examiner found that the Veteran had chronic bronchitis in the service and that he had wheezing on the separation examination and mentioned a history of occasional shortness of breath in 1971.  It was further noted that there was no evidence of treatment for chronic bronchitis within the first 12 months after separation from active service or until 1998, and that he had continued to smoke over the years and his lung condition would be worsened by smoking.

Based upon the evidence of record, the Board finds that the Veteran's chronic bronchitis is shown to have been incurred during active service.  The July 2009 VA examiner's opinion is persuasive that the Veteran had chronic bronchitis in service and that he presently has chronic bronchitis.  The fact of chronicity in service is also adequately supported by the evidence in service and a showing of continuity after discharge is not required in this case.  Although the examiner noted the disorder would be worsened by smoking over the years, there is no indication that the chronic disorder manifest in service is solely attributable to the Veteran's use of tobacco products during service.  Therefore, resolving reasonable doubt in favor of the Veteran, the Board finds that a chronic disability was shown in service and is currently shown.  Therefore, the Board finds that service connection for chronic bronchitis must be granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
ORDER

The appeal for entitlement to an increased rating for PTSD is dismissed.

The appeal for entitlement to an increased initial rating for tinnitus is dismissed.

The appeal for entitlement to an increased rating for bilateral hearing loss is dismissed.

Entitlement to service connection for chronic bronchitis is granted.


REMAND

A review of the record shows the Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate claims of entitlement to service connection for hypertension, an initial rating in excess of 10 percent for a right wrist cystic lesion, a rating in excess of 10 percent for the residuals of a gunshot wound to the left index finger, and a TDIU.  The Board notes that the Veteran's right wrist, left index finger, and employability claims were addressed in an August 2014 VA examination and that employment information was received in September 2014.  That evidence has not been addressed in a supplemental statement of the case and the Veteran has not waived AOJ review of the evidence.  

The Board also notes that in an April 2012 substantive appeal, the Veteran's attorney stated it was believed that there were two medical opinions in the record addressing the Veteran's hypertension claim.  The available record includes a February 2010 VA examination report addressing the claim and medical literature concerning the medication Bystolic that was received in September 2010, but no other specific medical opinion.  The Veteran should be requested to identify the evidence in the record believed to support his claim or to provide an additional copy of the evidence.  Further action is required to obtain all pertinent records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the record.

2.  Contact the Veteran and request that he identify the evidence in the record believed to support the hypertension claim or to provide an additional copy of the evidence referenced in his April 2012 VA Form 9, Appeal to Board of Veterans' Appeals.  

3.  Then, readjudicate the claims.  If any decision is adverse to the appellant, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


